     Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

DANIEL ARTURO GARCIA-ASCANIO                  §
Plaintiff,                                    §
                                              §
v.                                            §        CIVIL ACTION NO. 4:19-cv-1847
                                              §
SPRING INDEPENDENT SCHOOL                     §        JURY
DISTRICT, RODNEY WATSON (In his               §
capacity as Superintendent of Schools),       §
ROBERT LUNDIN (In his capacity as             §
Assistant Superintendent of Middle            §
Schools), PAMELA FARINAS (In her              §
capacity as Assistant Superintendent of       §
Middle Schools) and ERIC MULLENS (In          §
his capacity as Principal of Dueitt Middle    §
School)                                       §
Defendants.                                   §


                         PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, DANIEL ARTURO GARCIA-ASCANIO (“Garcia” or “Plaintiff”),

Plaintiff in the above styled and numbered cause, and files this Plaintiff’s Original Complaint,

complaining of SPRING INDEPENDENT SCHOOL DISTRICT, RODNEY WATSON (In his

capacity as Superintendent of Schools), ROBERT LUNDIN (In his capacity as Assistant

Superintendent of Middle Schools), PAMELA FARINAS (In her capacity as Assistant

Superintendent of Middle Schools) and ERIC MULLENS (In his capacity as Principal of Dueitt

Middle School) (collectively, the    “Defendants”), and for cause of action, would show as

follows:

                                     I. INTRODUCTION

       1.      This action is brought under the Uniformed Services Employment and

Reemployment Rights Act (USERRA), 38 U.S.C. § 4301 et seq. Plaintiff alleges violations of



Page 1 of 12
      Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 2 of 12



USERRA by defendants. Plaintiff, as a servicemember, is afforded certain protections under

USERRA. Defendants committed prohibited acts when they discriminated against Plaintiff and

took adverse employment action against him because of (i) his protected status; and (ii) his

actions to enforce the protections afforded to him under USERRA. Plaintiff seeks all damages

available under USERRA including economic damages (pay and benefits), compensatory

damages, and liquidated damages. Plaintiff also seeks an award of attorney’s fees, expert witness

fees, and litigation expenses.

                                          II. PARTIES

       2.      Plaintiff, Daniel Arturo Garcia-Ascanio (hereinafter “Garcia” or “Plaintiff”) is a

citizen of the State of Texas and resides in Harris County, Texas.

       3.      Defendant Spring Independent School District (“Spring ISD”) is a school district

formed under the Constitution, statutes, and laws of the State of Texas. Specifically, Spring ISD

is established under the Texas Education Code. Spring ISD receives federal funds.

       4.      Defendant Rodney Watson (“Watson”) is the current Superintendent of Schools

of Spring ISD, and, as such, an employee of Spring ISD.

       5.      Defendant Robert Lundin (“Lundin”) is the former Assistant Superintendent of

Middle Schools of Spring ISD, and, as such, an employee of Spring ISD.

       6.      Defendant Pamela Farinas (“Farinas”) is the current Assistant Superintendent of

Middle Schools of Spring ISD, and, as such, an employee of Spring ISD.

       7.      Defendant Eric Mullen (“Mullen”) is the current Principal of Dueitt Middle

School, a school located within Spring ISD, and, as such, an employee of Spring ISD.

       8.      Each of the Defendants named above is an “employer” as defined by 38 U.S.C. §

4303(4)(A)(i)-(v).



Page 2 of 12
      Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 3 of 12




                               III. JURISDICTION AND VENUE

          9.    Subject matter jurisdiction is conferred on this Court by 38 U.S.C. § 4323(b)(2)-

(3) which provides that the district courts of the United States have jurisdiction over a USERRA

action brought against a private employer and that a person may bring an action against a State

employer in state court. This Court also has subject matter jurisdiction over this action under 28

U.S.C. § 1331 because this action arises under laws of the United States, and under 28 U.S.C. §

1343(a)(4), because Plaintiff seeks to secure relief under an Act of Congress that protects civil

rights.

          10.   Venue is proper in this district under 38 U.S.C. §4323(c)(2) and 28 U.S.C. §

1391(b)(2). Defendant Spring Independent School District is a State or private employer that

maintains places of business in the district of this United States District Court, and a substantial

part of the events giving rise to the claims in this action occurred in this district. Defendant

Spring Independent School District employs persons who live in Houston, Harris County, Texas.

                                            IV. FACTS

          11.   Garcia is a veteran of the United States Army.

          12.   All of Garcia’s military discharge records reflect honorable military service.

          13.   In August of 2013, Garcia was hired as a Social Studies teacher at Twin Creeks

Middle School, a school located within Spring ISD.

          14.   In July of 2014, Garcia joined the Texas Army National Guard, 72nd IBCT as a

commissioned officer with the rank of Captain.

          15.   In October of 2014, Garcia was issued active duty order and deployed outside of

the United States.



Page 3 of 12
      Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 4 of 12



       16.     In November of 2015, upon returning from duty, Garcia was reinstated as Social

Studies teacher for Spring ISD at Westfield High School. Garcia was placed in this position

because the district did not reserve his teaching position at Twin Creeks Middle School during

and after his deployment. This resulted in a loss of seniority at Spring ISD.

       17.     In July of 2015, Garcia left the Texas Army National Guard.

       18.     In August of 2016, Garcia was hired for the position of Assistant Principal

Position at Dueitt Middle School in Harris County, Texas.

       19.     In November of 2017, Garcia joined the United States Army Reserves.

       20.     The same month (November 2017), Garcia submitted to the then Principal of

Dueitt Middle School, Dr. Bostick, his unit’s drill schedule indicating his scheduled Annual

Training (AT) training days during the summer.

       21.     Between July 21, 2018 and August 9, 2018, Garcia attended his military Annual

Training.

       22.     On July 25, 2018, Garcia’s summer break ended but was unable to attend work at

Dueitt Middle School due to his Annual Training.

       23      On July 31, 2018, Garcia submitted his updated unit’s drill schedule to the new

Dueitt Middle School principal, Eric Mullens (“Mullens”).

       24.     On August 10, 2018, Garcia resumed work at Dueitt Middle School upon ending

the summer break and Annual Training. Garcia missed twelve (12) days of work due to his

Annual Training. At all times applicable hereto, the Defendants were aware in advance of

Garcia’s military obligations.




Page 4 of 12
      Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 5 of 12



       25.       On August 26, 2018, Robert Lundin (“Lundin”) spoke to Garcia and stated that

Garcia needed to front load his work before taking military leave in order to avoid creating more

work for others at Spring ISD.

       26.       On October 26, 2018, Lundin spoke to Garcia and reminded him that Garcia

needed to front load his teacher observations and all other work in order to “not be a burden to

my colleagues.” Garcia was instructed to work at home in order to catch up on work he missed

due to his military service. Lundin also stated that Garcia should work while away during

military training. Lundin stated that Garcia’s military commitment was a “choice” and that the

school was priority.

       27.       On October 29, 2018 through November 2, 2018, Garcia attended Commander’s

Training at Ft. Knox, Kentucky.

       28.       On November 6, 2018, Lundin gave a half-day notice via Google Calendar that

Garcia needed to attend a “performance” meeting due to “…events that occurred over the last

few weeks," and to bring data showing work performance.

       29.       During the meeting with Lundin, Lundin stated, while pounding on the table, “this

is a wake-up call” and “it is not fair to [burden] your colleagues because of [the military service]

choices you made outside of your job.” When Garcia politely informed Lundin that Garcia was

obligated to military service, Lundin replied, “no, you chose that.” Further, he suggested that

Garcia needed to perform additional work that “doesn’t screw over your colleagues because of

your choices.”

       30.       On November 7, 2018, Garcia was informed by Battalion S3 operations office of

unexpected training (Operation Cold Steel) scheduled on November 12, 2018 through November

19, 2018. Garcia attended this training with advance notice to his employer.



Page 5 of 12
      Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 6 of 12



       31.     Upon his return, Garcia was told that he was expected to spend 60% of his day

completing teacher observations/walkthroughs while simultaneously managing discipline and

conducting investigations. Apparently contradicting his earlier statements, Lundin stated that

Garcia was processing too many referrals for serious incidents such as tardies, fighting, bullying,

sexual assault, etc. With an increase in his work demand, Garcia developed efficient Excel

templates for district forms that autofill the required district forms. Mullens prohibited Garcia

from using all but one template (discipline referral) while simultaneously allowing other school

administrators access to use said templates.

       32.     On December 12, 2018, Mullens reassigned Garcia to become the 7th Grade

Principal mid-way into the school year without providing a reason. Garcia was the 8th grade

principal and was following the cohort for two and a half years. Garcia was removed from his

office and relocated.

       33.     On January 15, 2019, Pamela David, the Compensation and Benefits HR Director,

sent Garcia multiple emails insisting he supply her with copies of his order for Captain Career

Course Phase 2 training and drill days between the dates of January 23, 2019 through January 27,

2019. Garcia responded that USERRA does not require him to produce copies of his order

unless his military service exceeded 30 days. Garcia than referred Ms. David to the 451st Civil

Affairs Battalion acting commander, Maj. Glocer. Ms. David never contacted Maj. Glocer.

       34.     Between January 23, 2019 through February 27, 2019, Garcia participated in the

Captain Career Course Phase 2 at Fort Bragg, North Carolina.

       35.     On February 26, 2019, Garcia returned to work after completing 29 days of

military service/training. Mullens found Garcia in a training conference and briefly welcomed

him back. Mullens did not schedule a meeting with Garcia to discuss new updates and priorities



Page 6 of 12
      Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 7 of 12



that occurred during Garcia’s absence. Garcia felt unwelcomed and noted that hostility towards

him was obvious. Garcia also learned that Lundin was demoted to an instructional/leadership

coaching position after Garcia complained that Lundin’s conduct violated Garcia’s rights under

federal law.

       36.     The Defendants’ discriminatory conduct toward Garcia increased. He faced

increased scrutiny by school administrators and was constantly called into meetings for

unwarranted performance evaluations and criticism. Garcia became concerned that he was being

targeted for termination because of his military service.

       37.     On March 21, 2019, Garcia’s legal counsel sent a letter to Spring ISD’s assistant

general counsel stating that “we are preparing a complaint for filing…alleging violations of my

client’s rights under USERRA and retaliation.” No response was received, but Defendants

accelerated their discrimination against Garcia in response.

       38.     On May 16, 2019, Garcia was provided with written notice that Spring ISD would

not renew his employment contract. In support of the decision not to renew, the letter alleged the

following: (a) immorality; (b) possession of drugs and/or alcohol and being under the influence

of same; (c) failure to comply with school Board policies; (d) neglect of duties, including

excessive absences; (e) failure to meet the standards of professional conduct as stated in the

Educators’ Code of Ethics; (f) good cause; (g) failure to perform job duties; (h) behavior

detrimental to work objectives; (i) behavior detrimental to student achievement; and (j)

leadership behavior detrimental to those taught or supervised. Spring ISD provided no

substantiation in support of these allegations. Indeed, there is no evidence to support any of the

allegations.




Page 7 of 12
     Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 8 of 12



       39.      Not only did Defendants terminate or propose terminating Garcia’s employment

because of his military obligations, they defamed him by accusing him of abusing drugs and/or

alcohol. Moreover, Defendants violated USERRA when they failed to preserve his position in

November 2015 causing him to lose seniority.

                                    V. CAUSES OF ACTION

       40.      Defendants violated Garcia’s rights as guaranteed by USERRA 38 U.S.C. §§

4301 to 4335, including but not limited to: 38 U.S.C. § 4311 discrimination and retaliation in

employment; 38 U.S.C. §§ 4312, 4313 reemployment rights; § 4316, and 20 C.F.R. § 1002.247,

rights and benefits of persons absent from employment for service in the armed forces; 38 U.S.C.

§ 4318, denial of retirement and pension benefits; and 38 U.S.C. § 4323(d), 20 C.F.R. §

1002.312(c), willful violations of his USERRA rights.

             (CAUSE OF ACTION NO.1, DISCRIMINATION 38 U.S.C. § 4311(a))

       41.      Plaintiff re-alleges paragraphs 1 through 39.

       42.      Defendants’ actions caused the violation of Garcia’s USERRA rights such that

Garcia’s obligations to perform service in the uniformed service was a motivating factor in

decisions by Defendants which adversely affected Garcia’s employment.

       43.      Defendants unlawfully discriminated against Garcia, among other ways, by

denying his employment and benefits of employment, and failing to retain him in employment,

on the basis of his membership, service or obligation to performed service in the unformed

service, a right provided by USERRA.

 (CAUSE OF ACTION NO. 2, DISCRIMINATION/RETALIATION 38 U.S.C. § 4311(b)-

                                                (c))

       44.      Plaintiff re-alleges paragraphs 1 through 39.



Page 8 of 12
      Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 9 of 12



       45.      Defendants’ actions caused the violation of Garcia’s USERRA rights such that

Garcia’s action to enforce a protection afforded him under USERRA, or to exercise a right

provided by USERRA, was a motivating factor in Defendants’ decisions to deny Garcia

employment and benefits of employment. In taking action to enforce a protection under

USERRA, Garcia invoked rights under federal law. Defendants’ violated that law when they

discriminated against him and took adverse employment action against him because he did so.

       46.      In addition, Defendants continually harassed Garcia and made the workplace

hostile and intolerable because of his service in a uniformed service.

         (CAUSE OF ACTION NO. 3, VIOLATION OF 38 U.S.C. §§ 4312 & 4313)

       47.      Plaintiff re-alleges paragraphs 1 through 39.

       48.      Defendants’ actions violated 38 U.S.C. §§ 4312 and 4313 of USERRA, among

other ways, by failing or refusing to:

                a. Reemploy Garcia in the position of employment at which he would have been

                   employed had his employment with Spring ISD not been interrupted by

                   military service, or a position of like seniority, status, and pay, the duties of

                   which Garcia was qualified to perform;

                b. Make reasonable efforts to accommodate Garcia.

                c. Reemploy Garcia in any other position which is equivalent in seniority, status

                   and pay, the duties of which Garcia was qualified to perform or would become

                   qualified to perform with reasonable efforts by Defendants.

               (CAUSE OF ACTION NO. 4 – VIOLATION OF 38 U.S.C. § 4316)

       49.      Plaintiff re-alleges paragraphs 1 through 39.




Page 9 of 12
     Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 10 of 12



       50.      Defendants violated 38 U.S.C. § 4316, among other ways, by denying Garcia the

rights and benefits determined by seniority and such other rights and benefits not determined by

seniority Garcia would have attained if he had remained continuously employed, inter alia, loss

of longevity or seniority and the benefits applicable thereto.

       (CAUSE OF ACTION NO. 5 – VIOLATIONS OF USERRA 38 U.S.C. § 4318)

       51.      Plaintiff re-alleges paragraphs 1 through 39.

       52.      USERRA, 38 U.S.C. § 4318(a)(2)(B), (b)(1), provides that a service member’s

pension benefits will continue to accrue while he or she is engaged in uniformed services.

       53.      USERRA, 38 U.S.C. § 4318(b)(3), mandates that the employer must make

pension contributions “on the basis of the employee’s average rate of compensation during the

12-month period immediately preceding such period (or, if shorter, the period of employment

immediately preceding such period.)” 38 U.S.C. § 4318(b)(3).

       54.      Defendants’ actions violate USERRA because Defendants’ failed to provide the

statutorily-mandated “deemed income” retirement contributions or make proper contributions to

Garcia’s various retirement plans based upon his proper seniority/longevity. Defendants may

also have violated USERRA by denying an “employer-match” of a 401(k) contribution.

        (CAUSE OF ACTION NO. 6, WILLFUL VIOLATIONS – 38 U.S.C. § 4323)

       55.      Plaintiff re-alleges paragraphs 1 through 39.

       56.      Defendants’ conduct was willful as defined by 38 U.S.C. § 4323(d), 20 C.F.R. §

1002.312(c), because inter alia Garcia gave Defendants multiple notices that its actions violated

USERRA. Defendants have engaged in ongoing violations of USERRA and Defendants showed

a deliberate indifference for the matter, and Defendants recklessly disregarded federal law, their

own policies, and posted USERRA work-place notices.



Page 10 of 12
     Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 11 of 12



              VI. JURY DEMAND & REQUEST FOR WAIVER OF FILING FEE

       57.      Garcia hereby demands a trial by jury.

       58.      Garcia requests waiver or refund of his filing fee of $400 pursuant to 38 U.S.C. §

4323(h)(1).

                                         VII. PRAYER

       WHEREFORE, Plaintiff Daniel Arturo Garcia-Ascanio respectfully prays for:

A.     Judgment against Defendants for the violations and causes of action alleged herein.

B.     Compensation for all injury and damages suffered by Garcia including, but not limited to,

both economic and non-economic damages, in the amount to be proven at trial including back

pay, front pay, pre and post judgment interest, lost benefits of employment, negative tax

consequences of any award, liquidated damages, exemplary damages, and punitive damages as

provided by law.

C.     Plaintiff’s reasonable attorney fees, expert fees, and litigation expenses, pursuant to 38

U.S.C. § 4323(h)(2), and as otherwise provided by law.

D.     Such other and further relief as this Court deems just and equitable, including injunctive

relief to preserve Garcia’s benefits of employment and to enjoin future violations of USERRA

under 38 U.S.C. § 4323(e).



Dated: May 22, 2019




Page 11 of 12
    Case 4:19-cv-01847 Document 1 Filed on 05/22/19 in TXSD Page 12 of 12



                                         Respectfully submitted,

                                         THE VERDE LAW FIRM, PLLC

                                         /s/ Joshua A. Verde
                                         Joshua A. Verde
                                         Attorney-in-Charge
                                         State Bar No. 24077590
                                         Fed ID No. 1760723
                                         4600 Highway 6 North, Suite 320
                                         Houston, TX 77084
                                         Phone: 713-909-4347
                                         Fax: 713-588-2431
                                         josh@verde-law.com

                                         ATTORNEY FOR PLAINTIFF
                                         DANIEL ARTURO GARCIA-ASCANIO




Page 12 of 12
